DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 4/29/2021. Claims 24 and 26-43 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 9-11, filed 4/29/2021, regarding the 102 and 103 rejections of Claims 24-43, have been fully considered and are persuasive. The rejections have been withdrawn and the case is now in condition for allowance.

Allowable Subject Matter
Claims 24 and 26-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 24, 42, and 43, although the closest prior art of record (such as PAN, J. et al., EdgeChain: An Edge-IoT Framework and Prototype Based on Blockchain and Smart Contracts, IEEE Internet of Things Journal, Vol. 6, No. 3, June 2019, 14 pages., Alimi et al., (US 20190317924 A1), and Torrenegra et al., (US 20190325532 A1)) teaches A computer-implemented method for automatic blockchain deployment, the method comprising: transmitting an initial block of a blockchain to a cloud platform; causing the blockchain to be initialized at a virtual computing environment, the virtual computing environment being created at a computer connecting to the cloud platform; and after initialization of the blockchain is completed, monitoring the blockchain based on the cloud platform.
However, none of the prior art, alone or in combination teaches wherein causing the blockchain to be initialized at the virtual computing environment comprises: in response to completed transmission of the initial block, sending a message indicative of the completed transmission to a message queue of the cloud platform, the message to be received by the virtual computing environment for initializing the blockchain in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497